Judgment, Supreme Court, New York County (James Yates, J.), rendered March 22, 2001, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the first degree, assault in the second degree, and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 25 years to life, 25 years to life, 7 years, 15 years, and 7 years, respectively, unanimously affirmed.
During the first day of trial, an alternate juror, who ultimately did not deliberate, asked a court officer why the police officers who had testified had not been in uniform. The court officer told the alternate not to speculate or ask questions about the case. Since this very limited and innocuous communication did not constitute a substantive instruction, there was no improper delegation of judicial authority and no requirement that defendant be present (see People v Bonaparte, 78 NY2d 26). Furthermore, this incident was brought to the attention of the court, counsel, and defendant at the end of the first day of trial, and on the following day, the trial court gave the entire jury detailed instructions in open court. Thus, defendant was not deprived of his right to be present at all material stages of his trial. We have considered and rejected defendant’s remaining arguments on this issue.
*122We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.